Case 3:19-cv-00834-SMY-MAB Document 6-5 Filed 08/02/19 Page 1 of 4 Page ID #470




                                 EXHIBIT 3

       TO DECLARATION OF SAMUEL B. GEDGE IN SUPPORT OF
        PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-00834-SMY-MAB Document 6-5 Filed 08/02/19 Page 2 of 4 Page ID #471




          Whereas, the City of Granite City is a home rule unit per article VII section 6 of the Illinois State

  Constitution of 1970; and

          Whereas, the City Council of Granite City finds that the rental and lease of residential housing is

  a common business within the City of Granite City which should be regulated to help reduce the risk of

  neighborhood property devaluation, to reduce the risk of crime and to promote the public safety and

  welfare; and

          Whereas, it is the intent of this Ordinance to continue to discourage the use of residential

  properties as a haven for criminal activity and drug related offenses; and

  Whereas, the City Council of Granite City finds that the regulation of rental and lease residential housing

  will be better served by amending the Lease Addendum for Crime Free Housing to include as prohibited

  all Forcible Felonies no matter where said felony occurs and all criminal activity within the city limits of

  the City of Grar1ite City, revised Lease Addendum for Crime Free Housing attached here to as Exhibit A;

          Whereas, it is not the intention of this Ordinance to in any way discourage victims of domestic

  violence or dating violence, from contacting law enforcerri.ent authorities.

          Now therefore, be it ordained by the City Council of the City of Granite City, Illinois that the

  Lease Addendum for Crime Free Housing currently referenced as Exhibit B in the Granite City Municipal

  Code Section 5.142.050 Subparagraph C(3) and Section. 5.142.060 shall be amended as indicated in

  Exhibit A. The effective date of this Amendment: shall be June 1, 2013.




                                                                          Gedge Declaration Ex. 3 - Page 1
Case 3:19-cv-00834-SMY-MAB Document 6-5 Filed 08/02/19 Page 3 of 4 Page ID #472
          LEASE ADDENDUM FOR CRIME FREE HOUSING
  In consideration of the execution of a lease of the dwelling unit identified in the lease, Lessee and
  Lessor agree as follows:

              1. Lessee or any member of lessee's household, shall not engage in criminal: activity,
                  including drug-related criminal activity, within the city limits of the City of Granite
                  City "Drug-related criminal activity" means the illegal manufacture, sale distribution,
                  use or possession with intent to manufacture, sell, distribute, or use a controlled
                  substance (as defined in section I 02 of the Controlled Substance Act 21 U.S.C sect
                  12).
              2. Lessee's guest or other person under the lessee's control shall not engage in criminal
                  activity, including drug-related criminal activity, on or near the premise. "Drug
                  related criminal activity" means the illegal manufacture, sale distribution, use or
                  possession with intent to manufacture, sell, distribute, or use a controlled substance
                  (as defined in section l 02 of the Controlled Substance Act USC sect J 2).
              3. Lessee or members of lessee’s household shall not engage in any act intended to
                  facilitate criminal activity, including drug-related criminal activity within the city
                  limits of the City of Granite City.
              4. Lessee's guest or other person under the lessee's control shall not engage in any act
                  intended to facilitate criminal activity, including drug related criminal activity, on or
                  near the property premise, regardless of whether or not the individual engaging in
                  such activity is a household member or guest
              5. Lessee or a member of the lessee's household will not engage in the manufacture,
                  sale, possession or distribution of illegal drugs at any location whether on or near
                  property premise or otherwise.
              6. Lessee, any member of the lessee’s shall not engage in acts of violence or threats of
                  violence, including but not limited to, the unlawful discharge of firearms within the
                  city limits of the City of Granite City.
              7. Lessee's guest or other person under the lessee's control shall not engage in acts of
                  violence or threats of violence, including but not limited to, the unlawful discharge of
                  firearms, on or near property premise.
              8. Lessee, or a member of lessee's household, shall not engage in any criminal activity
                  found to be equivalent to a Forcible Felony at any location, on the property premise
                  or otherwise. "FORCIBLE FELONY" is defined as treason, first degree murder,
                  second degree murder, predatory criminal sexual assault a child, aggravated criminal
                  sexual assault, criminal sexual assault, robbery, burglary, residential burg1ary,
                  aggravated arson, arson, aggravated kidnapping, kidnapping, aggravated battery
                  resulting in bodily harm or permanent disability or disfigurement and any other
                  felony which involves the use or threat of physical force or violence against any
                  individuals (720 ILCS 5/2-8).
              9. VIOLATION OF ANY OF THE ABOVE PROVISIONS SHALL BE A MATERIAL
                  VIOLATION OF THE LEASE AND GOOD CAUSE FOR TERMINATION OF
                  TENANCY. A single violation of the provisions of this addendum shall be deemed a
                  serious violation and material noncompliance with the lease. It is understood and
                  agreed that a single violation of any of the provisions listed above shall be good cause
                  for termination of lease, unless otherwise provided by law. Proof of violation shall
                  not require criminal conviction, but shall be by a preponderance of the evidence.
              10. In case of conflict between the provisions of this addendum and any other provision
                  of the lease, the provisions of this addendum shall govern.
              11. This lease is incorporated into the lease between the Owner/Landlord or its agent and
                  lessee.


                                                                       Gedge Declaration Ex. 3 - Page 2
Case 3:19-cv-00834-SMY-MAB Document 6-5 Filed 08/02/19 Page 4 of 4 Page ID #473




  PROPERTY ADDRESS




  LESSEE           DATE                         OWNER/LANDLORD/ AGENT




  LESSEE           DATE                         OWNER/LANDLORD/ AGENT




  77742




                                                   Gedge Declaration Ex. 3 - Page 3
